Citation Nr: 9933535	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  99-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to January 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran has presented no competent evidence of an 
existing low back disability related to his period of 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Where a veteran served 
for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

At the time of service enlistment in February 1986, the 
veteran's spine was clinically evaluated as normal and he 
denied having or having had recurrent back pain.  In 
September 1989 he presented with complaints of low back pain 
of two-and-a-half months' duration.  He reported that his 
back pain originally began with an episode of heavy lifting 
in July of that year, and stated that thereafter he obtained 
minor relief with the use of non-steroidal anti-inflammatory 
drugs and muscle relaxants.  He stated that he was most 
recently injured that morning when he twisted his torso.  
Examination revealed that the vertebrae were well aligned.  
There was obvious tightness and tenseness to palpation of the 
back proximal to the spine.  The impression was chronic back 
strain.  The diagnostic plan was to treat the veteran with 
pain medication and to consider physical therapy/back 
exercises.  The veteran was placed on limited duty with a 
diagnosis of back pain, etiology unknown, most likely 
mechanical.  

An October 1989 service report of physical therapy notes 
that, per the veteran's history, x-rays of his spine had been 
normal.  No gross abnormalities were noted on examination.  
There was an increase of pain to palpation at the right 
paraspinals.  Back motion was within normal limits.  The 
veteran exhibited pain to the right paraspinals with left-
sided rotation.  Straight leg raising revealed increased pain 
on the right side with left leg supine raising.  The 
impression was muscle tightness at the right paraspinals T6 
to L1.  

The service medical records include a report of a medical 
board dated in October 1989.  Physical examination was stated 
to reveal tenderness at the thoracolumbar junction, with 
negative straight leg raising, and normal motor and sensory 
testing.  X-rays of the thoracic and lumbosacral spine were 
interpreted as within normal limits, with the exception of 
some mild disc space narrowing at L5 to S1, and without 
evidence of instability.  The veteran was returned to limited 
duty for a period of six months and the medical board report 
concluded by noting that upon completion of such limited 
duty, it was anticipated that the veteran would return to 
full duty.  

A service medical record dated in December 1989 indicates 
that back exercises were helpful with respect to the 
veteran's pain and stiffness.  Examination revealed a normal 
range of motion, with end-range stiffness upon left rotation.  
There was no evidence of spinal or palpable tenderness.  The 
impression was resolving muscular strain of the lumbothoracic 
spine over the left paraspinals.  

The report of medical examination completed in March 1990 in 
connection with re-enlistment is negative for diagnoses 
pertinent to the veteran's back; on the accompanying report 
of medical history the veteran denied having or having had 
recurrent back pain.

A service medical record dated in September 1990 reveals that 
the veteran complained of low back pain, beginning after 
litter-bearer class.  Examination revealed a full range of 
back motion, negative straight leg raising and normal motor 
strength.  The impression was recurrent lumbo-sacral strain.  
Another September 1990 record also reflects that the veteran 
also complained of a tingling sensation in his right leg from 
behind his knee to the bottom of his foot.  There was some 
evidence of paraspinal muscle spasm bilaterally.  No 
laboratory testing or 
x-rays were deemed necessary at that time; the impression was 
lumbar strain.  Yet another September 1990 record shows 
right-sided paraspinal spasm and a decreased range of motion, 
with an assessment of right mid-back strain.  No neurologic 
deficit was noted.  It was recommended that the veteran 
continue on his back medications.  The veteran also returned 
to physical therapy.  Several days later a record notes that 
the veteran subjectively reported no change in his back 
condition; objectively there was stated to be evidence of 
decreased spasm and increased mobility.  


A service medical record dated in October 1990 notes that 
there was diffuse tenderness on light touch along the T12 to 
S1 spinous processes.  There was mild paraspinal muscle 
tenderness on the lumbar area.  The impression was acute 
lumbar strain with and positive Waddell's sign.  A physical 
therapy report dated in October 1990 includes comment that 
"a large part of this patient's subjective findings are of a 
functional overlay - objectively limitations appear to be 
minor and nonorganic."  One record shows an impression of 
acute lumbar strain with questionable overlay and another 
shows acute lumbar strain with positive Waddell's sign.  A 
record dated later in October 1990 indicates as assessment of 
resolving low back pain, improving.  

A service medical record dated in August 1992 reflects that 
the veteran presented at sick call with complaints of having 
"pulled" something in his left mid-back.  The record notes 
a past medical history significant for low back pain in 1990, 
without any problem in the last two years.  The impression 
was low back pain, probably muscle strain.  Several days 
later the veteran reported feeling much better.  There was no 
evidence of swelling or spasm at that time.  

The report of medical examination completed at service 
separation in January 1994 shows the veteran's spine was 
clinically evaluated as normal.  On the accompanying report 
of medical history, the veteran complained of having or 
having had recurrent back pain.  The examiner noted a history 
of low back pain since 1989 secondary to strain, without 
neurologic symptomatology and without sciatica, previously 
diagnosed as mechanical low back pain by a medical board.  
Such was stated not to be considered disabling.  

In February 1997, the veteran first submitted a claim for 
service connection, including for a lower back disorder.  He 
reported in-service but no post-service treatment.  He later 
reported that he had not seen a physician after service due 
to financial hardship.  

In May 1997, the veteran reported for VA examinations.  A 
neurologic examiner noted that the veteran had a normal gait, 
including heel/toe and tandem, but that he had a little 
difficulty getting up easily because of his back pain.  
Reflexes were equal and symmetric, sensory status was intact 
to touch and vibration, and motor strength was good 
throughout.  No neurologic diagnoses pertinent to the back 
were offered.  X-rays showed that the lumbar spine was 
normally aligned and that disc spaces were preserved.  No 
lumbosacral abnormalities were noted based on x-ray results.  
The general medical examiner noted the veteran's history of 
lumbar strain during service and that he eventually returned 
to duty.  The veteran reported being self-employed as a 
musician and stated that he had not missed any work.  
Examination revealed that the veteran had a full range of 
thoracolumbar motion in all planes, with pain on the 
extremes, but without paravertebral atrophy or spasm noted.  
Straight leg raising was negative.  With respect to 
diagnoses, the examiner noted only low back pain.  

In connection with his appeal, to include at the time of his 
Travel Board hearing in September 1999, the veteran 
complained of constant back pain requiring the use of pain 
medications, muscle relaxants and a cane.  He again indicated 
that his failure to seek post-service medical treatment was 
due to financial difficulties.

Analysis

The threshold question to be answered in the veteran's appeal 
with respect to claims of service connection is whether he 
has presented evidence of well-grounded claims.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ; Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


In this case, there is service medical evidence of low back 
problems but they were noted by service medical personnel to 
be acute and resolving.  Additionally, there are service 
medical notations to the effect that the veteran's back 
complaints were questionably of a functional nature and not 
organic.  Moreover, at the time of service discharge, the 
veteran's history of low back pain was noted, but stated not 
to be considered disabling.  In fact, no back disability was 
diagnosed at the time of the veteran's discharge; nor does 
the record contain any diagnoses of back disability to 
include arthritis within the initial post-discharge year.  
See 38 C.F.R. §§ 3.303(a), (b), 3.307, 3.309.

The veteran, although reporting a continuity of back pain, 
has stated that due to financial problems, he has not been 
treated for back problems after service.  However, despite 
his complaints of ongoing problems since service, he first 
filed a claim in 1997, several years after his discharge.  
The only post-service medical evidence consists of the May 
1997 VA examination reports.  Although the VA general medical 
examiner considered the veteran's history of in-service and 
continuing back problems, physical examination was negative 
for objective clinical findings or pathology to account for 
such complaints.  X-rays were also stated to be normal.  The 
VA examiner noted the veteran's subjective complaints of pain 
with extremes of back motion, but the diagnosis portion of 
the examination listed only "low back pain" without 
notation of any disease entity to which such pain is 
attributable.  

Governing law provides for the payment of compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty . . . ."  
38 U.S.C.A. § 1110, 1131 (West 1991).  The point to be made 
with respect to this case is that low back pain, even when 
shown on a continuous basis, is a symptom, and as such does 
not, in and of itself, constitute a disease or a disability 
due to a disease or injury.  The record contains no competent 
medical evidence that the veteran has a currently 
identifiable back disability associated with his report of 
continuing back pain.  Moreover, any in-service diagnoses 
were shown to have 

resolved without residual disability at the time of 
discharge.  Absent proof of a present disability there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The record does not reflect that the veteran possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or etiology competent and serve 
to well ground his claim.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.


ORDER

Service connection for a low back disorder is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

